DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 15-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/2022. Election was made without traverse in the reply filed on 06/15/2022.  Since, applicant did not traverse for election restriction requirement election is made final. 
Status of Claims
This is a first office of action for application Serial No. 16/723,340. Claims 1-14 and 21-25 have been examined and fully considered. 
Claim 1 has been amended.
Claims 15-20 are cancelled.
Claims 21-25 are newly added
Claims 1-14 and 21-25 are pending in Instant Application.
Claim Rejections - 35 USC § 112
Claims 1 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario”, which renders the claim indefinite because it is unclear what makes the simulation be “successfully completed”, further, what are the “one or more criteria”, and further still, what is the “based on”?  What is “a successful completion” is subjective as getting to the destination early could be a successful completion, but maybe not if it had collided with something along the way or really struggled at one or more locations along the way.  And being “based on one or more criteria” is not further described in the specification to lend any further clarification to this issue (for example, do all criteria have to be met or only certain criteria, do the criteria have various criticality levels, what determines these criteria, etc.?).  Therefore, claim 1 is considered to be indefinite due to the use of this limitation.  Appropriate correction is required.
Claim 7 recites the limitation “the state requirements include preconditions that must be met before the state is considered successfully completed”, which renders the claim indefinite because it is unclear what makes the state be “successfully completed”, further, what are the “preconditions”, and further still, are the “preconditions” synonymous with or somehow linked to the “one or more criteria” (as discussed above with regards to Claim 1)?  What is “a successful completion” is subjective (as already described above with regards to Claim 1). Therefore, claim 7 is also considered to be indefinite.  Appropriate correction is required.

All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claims 1 and 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1-14 are directed to a computer-implemented method for autonomous vehicle service assignment simulation. Therefore, independent claim 1 is within at least one of the four statutory categories. 
	Claim 21-24 are directed to a computer system. Therefore, independent claim 21 is within at least one of the four statutory categories.
	Claim 25 is directed to a non-transitory computer-readable medium storing instruction that, when executed by one or more computing devices. Therefore, independent claim 25 is within at least one of the four statutory categories.
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Independent claim 1 recites:
	A computer-implemented method for autonomous vehicle service assignment simulation, the method comprising: 
	identifying, by [[the]] a computer system, a predefined scenario for an autonomous vehicle to be tested; 
	obtaining, by the computer system, data associated with a simulation of the autonomous vehicle to use within a simulation environment based at least in part on the predefined scenario; 
	initiating, by the computer system, a simulation of the predefined scenario using the data associated with the simulated autonomous vehicle to perform the predefined scenario within the simulation environment; 
	providing, by the computer system[[,]] and to the simulated autonomous vehicle, access to one or more services of one or more backend systems of a service entity during the simulation; 
	receiving, by the computer system, one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario; and 
	determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “identifying…” in the context of this claim containing a person (driver) thinking or looking to execute driving actions within the environment. Additionally,  “obtaining…” in the context of this claim a person (driver) is able to correlate and obtain information within the environment and play scenarios in his/her mind. Furthermore, “determining…” in the context of this claim encompasses a person (driver) looking at and/or recalling data collected/in memory and forming a simple judgement to navigate the environment. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	A computer-implemented method for autonomous vehicle service assignment simulation, the method comprising: 
	identifying, by a computer system, a predefined scenario for an autonomous vehicle to be tested; 
	obtaining, by the computer  system, data associated with a simulation of the autonomous vehicle to use within a simulation environment based at least in part on the predefined scenario; 
	initiating, by the computer system, a simulation of the predefined scenario using the data associated with the simulated autonomous vehicle to perform the predefined scenario within the simulation environment; 
	providing, by the computer  system and to the simulated autonomous vehicle, access to one or more services of one or more backend systems of a service entity during the simulation; 
	receiving, by the computer system, one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario; and 
	determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario. 	
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
	Regarding the additional limitations of  “providing, by the computer  system and to the simulated autonomous vehicle, access to one or more services of one or more backend systems…” and “receiving, by the computer system, one or more simulated events…” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer system to perform the process for autonomous vehicle service assignment simulation. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “computer system” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the determining step.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception
(MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include
additional elements (considered both individually and as an ordered combination) that are
sufficient to amount to significantly more than the judicial exception for the same reasons
to those discussed above with respect to determining that the claim does not integrate the
abstract idea into a practical application. As discussed above with respect to integration of the
abstract idea into a practical application, the additional element of using a vehicle controller to
perform the evaluating… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component
cannot provide an inventive concept. And as discussed above, the additional limitations of
“providing, by the computer  system and to the simulated autonomous vehicle…,” and “receiving, by the computer system, one or more simulated events…” the examiner submits that these limitations are insignificant extra-solution activities.
	Further, a conclusion that an additional element is insignificant extra-solution activity in
Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “providing, by the computer  system and to the simulated autonomous vehicle…,” and “receiving, by the computer system, one or more simulated events…” are well-understood, routine, and conventional activities because the background recites that the sensors are all
conventional sensors mounted on the vehicle, and the specification does not provide any
indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d
1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a
well‐understood, routine, and conventional function when it is claimed in a merely generic
manner. The additional limitation of “displaying…,” is a well-understood, routine, and
conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d
1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d
1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well
understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claims 2-14 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of these dependent claims are directed toward additional aspects/embellishments of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application because these claims only further elaborate on the concept of autonomous vehicle service assignment simulation. Therefore, dependent claims 2-14 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.
	Therefore, claims 1-14 are ineligible under 35 USC §101.
Regarding independent claim 21 and independent claim 25, these claims are similar/analogous to independent claim 1, and these claims are rejected for the same reason(s) stated above.  Therefore independent claim 21 and independent claim 25 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding dependent claims 22-24 (dependent on at least independent claim 21), these claim recites analogous limitations that are present in claims 2-4, respectively, and these claims are rejected for the same reason(s) stated above.  Therefore claims 22-24 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cahoon et al. (US 2018/0107770), herein "Cahoon", in view of Selvam et al. (US 2019/0011931), herein "Selvam", and in view of Wei et al. (US 2016/0314224), herein “Wei”.
Regarding claim 1, Cahoon discloses a computer-implemented method for autonomous vehicle service assignment simulation, the method comprising: 
	identifying, by the computer system, a predefined scenario for an autonomous vehicle to be tested within the simulation (see at least Para. [0014], “FIG. 6 illustrates an example process for constructing a scenario in a simulation environment” and Para. [0104], “the simulation application 504 can identify a representative permutation for the two or more permutations. As a result, in future instantiations, the representative permutation can be instantiated instead of instantiating each of the two or more permutations. Accordingly, the simulation application can instantiate scenarios determined to provide useful information to reduce computational complexity, memory requirements, and processing time by optimizing over specific scenarios which provide useful information for validation and testing”); 
	obtaining by the computing system, data associated with a simulation of the autonomous vehicle to use within a simulation environment based at least in part on the predefined scenario 
(see at least Para. [0091], “The simulation application 504 can receive the instructions defining one or more primitives that are to be instantiated in the scenario. As described above, a primitive defines a specific aspect of a simulation environment. Non-limiting examples of primitives include coordinate systems, conditions, actions, entities, entity behaviors, noises, faults, etc. In at least one example, the simulation application 504 can receive specifics about the one or more primitives. For example, a user can use the SDL to define an entity having a certain dimension, a pose (e.g., using track coordinates, inertial coordinates, or semantic coordinates), as well as specify certain speeds (or velocities) of entities by assigning an entity behavior to the entity. In at least one example, at least one primitive can be designated as an " autonomous vehicle” and can be associated with an autonomous controller 506 such that output of a simulation validates a behavior of an autonomous vehicle that would be controlled by such an autonomous controller”*** “a primitive defines a specific aspect of a simulation environment” indicates the predefined scenario of the simulation); 
	initiating, by the computing system, a simulation of the predefined scenario using the data associated with the simulated autonomous vehicle to perform the predefined scenario within the simulation environment (see at least Para. [0019], “Techniques described herein are directed to a domain specific language which enables a user to concisely describe, at a high level, scenarios that are to be simulated. The domain specific language can be executable by a computing system to instantiate scenarios in a simulation environment. In one example, the domain specific language can be used to define outcomes of the scenario that are useful so that scenarios that are unlikely to be useful can be filtered out. In this way, the domain specific language can be used to determine a limited number of scenarios to simulate which will provide useful information. The scenarios determined to provide useful information can then be instantiated in the simulation environment. Such a domain specific language reduces computational complexity, memory requirements, and processing time by optimizing over specific scenarios which provide useful information for validation and testing”); 
	…and 	
	determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario (see at least Para. [0042], “An outcome can indicate how an autonomous controller is to respond given the scenario created in the simulation environment. Each of the outcomes can be used to determine whether an autonomous controller responds consistent with the outcome (e.g., successfully) or inconsistent with the outcome (e.g., unsuccessfully) given the scenario created in the simulation environment”).
	Cahoon does not explicitly disclose
	providing, by the computing system, the simulated autonomous vehicle access to one or more services of one or more backend systems of the service entity during the simulation …
	However, in the same field of endeavor, Selvam teaches
	providing, by the computing system, the simulated autonomous vehicle access to one or more services (see at least Para. [0020], “in addition to requests from requestors 112, service facilities 116 may also request an autonomous vehicle 106. For example, a gas station, charging station, a parking facility, a cleaning facility, or a maintenance facility may send a notification indicating availability at the facility. The facility may notify the autonomous ride matching system of available capacity to service vehicles. The autonomous ride matching system may then match vehicles for service as those vehicles require service”) of one or more backend systems of the service entity during the simulation (see at least Para. [0019], “between rides autonomous vehicles may be used to gather data along particular autonomous route. This data may be sent from the autonomous vehicles to the autonomous ride matching system 102 over communication network 108. In some embodiments, all or a portion of this data may be made accessible to an autonomous fleet simulation system 114, which in some embodiments may be provided as part of autonomous ride matching system 102. For example, the autonomous fleet simulation system may take a number of inputs collected from the autonomous fleet and/or from administrators which describes the current autonomous deployment location and utilization, such as geographic data and any restrictions, fleet size, ride data, and/or infrastructure data”); 	
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Cahoon by combining providing, by the computing system, the simulated autonomous vehicle access to one or more services of one or more backend systems of the service entity during the simulation … as taught by Selvam. One would be motivated to make this modification in order to convey that the instructions may be sent to the autonomous vehicle fleet that would result in improved decision making in the real-world when faced with similar decisions (see at least Para. [0038]).
	Neither Cahoon nor Selvam explicitly teaches
	receiving, by the computer system, one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario…
	However, in the same field of endeavor, Wei teaches
	receiving, by the computer system, one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario (see at least Para. [0040], “the simulation feedback interface 258 can be configured to record the simulated mission to generate an event log that is saved in a memory (e.g., the memory system 50). Thus, the simulated mission can be viewed and reviewed a number of times from start to finish, or at portions in between, at any time subsequent to completion of the simulated mission”)...
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify Cahoon in view of Selvam by combining receiving, by the computer system, one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario… as taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
	Regarding claim 2, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 1. Wei further teaches 
	wherein the predefined scenario is represented as directed graph (see at least Para. [0008], “FIG. 3 illustrates an example diagram of a geographic scene”) including a plurality of nodes connected by one or more edges (see at least Para. [0019], “the model data 22 can include data associated with the static physical features of the simulated virtual environment corresponding to a rendered three-dimensional geographic scene of interest (e.g., topographical features, buildings, roads, bodies of water, etc.)”; and Para. [0022], “the scene models 54 can include data defining static physical features and boundaries of the geographic scene of interest associated with the simulated virtual environment, such as in a rendered three-dimensional manner. Thus, the scene models 54 can define a three-dimensional physical rendering of topographical features, buildings, roads, bodies of water, boundaries associated with the edges of the simulated virtual environment”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Cahoon, Selvam, and Wei by combining the predefined scenario is represented as directed graph including a plurality of nodes connected by one or more edges as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 3, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 2. Wei further teaches wherein each node represents a state in the predefined scenario and each edge of the one or more edges is associated with a respective simulated event (see at least Para. [0022], “The scene models 54 can thus include data associated with simulated renderings of the simulated virtual environment in which the simulated version of the autonomous vehicle interacts in a given simulated mission. For example, the scene models 54 can include data defining static physical features and boundaries of the geographic scene of interest associated with the simulated virtual environment, such as in a rendered three-dimensional manner. Thus, the scene models 54 can define a three-dimensional physical rendering of topographical features, buildings, roads, bodies of water, boundaries associated with the edges of the simulated virtual environment, and any of a variety of other static features of the simulated virtual environment”), such that receiving a simulated event causes the simulation of the predefined scenario to transition from a first state to a second state of the directed graph (see at least Para. [0023], “in the simulated virtual environment, a user can generate the scene of interest in a three-dimensional rendering to enable the simulated version of the autonomous vehicle to interact with the simulated virtual environment. As an example, the overhead view demonstrated in the diagram 100 can be implemented to monitor the simulated mission via the user interface 14, such as in one of a plurality of different selective views, such as in an overhead view of the three-dimensionally rendered simulated virtual environment, or as simulated objects Superimposed onto an overhead view of an actual image of the geographic scene”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Cahoon, Selvam, and Wei by combining wherein each node represents a state in the predefined scenario and each edge of the one or more edges is associated with a respective simulated event as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 4, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 3. Cahoon further discloses the method comprising:
	determining whether the second state is a terminal state (see at least Para. [0099], “the simulation application 504 can output each scenario for use in a simulation for testing and validation. As described above, based at least in part on instantiating the permutations within the map, various information can be learned based on how the autonomous controller 506 responds given the scenario created in the simulation environment. In at least one example, the simulation application 504 can access data indicating how the autonomous controller 506 performed (i.e., responded) and can compare the data to a predetermined outcome ( e.g., outcome(s) 124a-124n ). Based at least in part on determining that the autonomous controller 506 performed consistent with the predetermined outcome (that is, the autonomous controller 506 did everything it was supposed to do)”); 
	in response to determining that the second state is the terminal state, ceasing to perform simulation of the predefined scenario (see at least Para. [0032], “actions corresponding to action primitives can be performed by the simulator when they are encountered during instantiation of a sequence. Actions can include turning a trigger on or off. Furthermore, actions can include identifying success or failure, for instance, at the end of a test” and Para. [0101], “Based at least in part on determining that the autonomous controller 506 performed inconsistent with the predetermined outcome (that is, the autonomous controller 506 did something that it wasn't supposed to do), the simulation application 504 can determine that the autonomous controller failed”); and  
	determining whether the autonomous vehicle has successfully completed the predefined scenario comprises determining whether the autonomous vehicle has successfully completed the identified predefined scenario based on a representation of the terminal state (see at least Para. [0102], “the simulation application 504 can determine that data associated with how the autonomous controller 506 performed in instantiations of two or more of the permutations indicates that the two or more of the permutations are associated with a same outcome. That is, the simulation application 504 can determine that two or more of the permutations are associated with successful outcomes or unsuccessful outcomes”). 
Regarding claim 5, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 3. Wei further teaches wherein each state is associated with one or more expected events (see at least Para. [0015], “The simulation system includes a user interface configured to facilitate user inputs comprising spontaneous simulated events in a simulated virtual environment during simulated operation of the autonomous vehicle via an autonomous vehicle control system, and to record a simulated interaction of the autonomous vehicle in the simulated virtual environment to generate an event log comprising a simulated mission of the autonomous vehicle”) and each event has one or more associated event parameters (see at least Para. [0038], “The feedback signals VC ACK can be status signals and/or acknowledgement signals to provide the user with sufficient information for control and/or mission parameters associated with the simulated mission”), the method further comprising:
	in response to receiving an event, accessing event parameter data for the event (see at least Para. [0038], “The feedback signals VC ACK can be status signals and/or acknowledgement signals to provide the user with sufficient information for control and/or mission parameters associated with the simulated mission”); 	
	determining, based on the event parameter data, whether the event is an expected event (see at least Para. [0046], “The simulation integrator 314 can thus provide the simulation feedback signals SIM FBK to simulate the results of the outputs provided from the autonomous vehicle control system 12, Such as based on the autonomous vehicle behavior data 66 and the physics data 68 that can be provided via the simulation behavioral data BHV DT that can be provided from the memory system 50”); and 
	in response to determining that the event is an expected event, transitioning from a current state to a failure state (see at least Para. [0018], “The user interface 14 is also configured to monitor the simulation of the autonomous vehicle. Such that a user of the user interface 14 can determine Success or failure of a given simulated mission, can provide inputs to the autonomous vehicle control system 12 during an associated simulated mission, and can store the results of a given simulated mission in an event log associated with the simulated mission”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Cahoon, Selvam, and Wei by combining wherein each state is associated with one or more expected events and each event has one or more associated event parameters, the method further comprising: in response to receiving an event, accessing event parameter data for the event; determining, based on the event parameter data, whether the event is an expected event; and in response to determining that the event is an expected event, transitioning from a current state to a failure state as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 6, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 1. Cahoon further discloses wherein the predefined scenario includes a series of states, each state associated with one or more state requirements (see at least Abstract, “The SDL enables simple creation of multiple scenarios by combining primitives combinatorially and in some examples , limiting which scenarios are created to those that correspond to combinations that provide meaningful information . Additionally , the SDL allows for instantiation to be agnostic of map features so that a particular scenario can be instantiated automatically over all possible positions within a map”; Para. [0054], “the machine learning mechanism can be used to predict whether a scenario and/or combination of values output(s) redundant results. That is, the machine learning mechanism can leverage data associated with which scenarios pass (i.e., succeed) or fail (i.e., do not succeed) (per predefined criteria) and can determine which sets of scenarios collectively pass or fail. Based on said determination, the machine learning mechanism can determine  that scenarios in a set of scenarios are redundant. The data model can be trained using supervised learning algorithms”).  
Regarding claim 7, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 6. Cahoon further discloses wherein the state requirements include preconditions that must be met before the state is considered successfully completed (see at least Para. [0101], “Block 802 illustrates determining that two or more permutations are associated with a same, similar, or substantially similar outcome. Based at least in part on instantiating the permutations within an environment, as described above with reference to FIG. 7, various information can be learned based on how an autonomous controller 506 responds given a scenario (or scenarios) created in a simulation environment. In at least one example, the simulation application 504 can access data indicating how the autonomous controller 506 performed and can compare the data to a predetermined outcome (e.g., outcome(s) 124a-124n). Based at least in part on determining that the autonomous controller 506 performed consistent with the predetermined outcome (that is, the autonomous controller 506 did everything it was supposed to do), the simulation application 504 can determine that the autonomous controller succeeded”; and Para. [0102], “the simulation application 504 can determine that data associated with how the autonomous controller 506 performed in instantiations of two or more of the permutations indicates that the two or more of the permutations are associated with a same outcome. That is, the simulation application 504 can determine that two or more of the permutations are associated with successful outcomes or unsuccessful outcomes”). 
Regarding claim 8, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 1. Cahoon further discloses wherein the predefined scenario was received from a third-party computing system prior to being identified for use in a simulation (see at least Para. [0058], “The storage 560, processor(s) 570, memory 540, and operating system 520 can be communicatively coupled over a communication infrastructure550. Optionally, the computer system 510 can interact with a user via I/O devices 530, as well as a network 580, via the communication infrastructure 550. The operating system 520 can interact with other components to control application(s) 502. The application(s) 502 can include a simulation application 504, which can be executable by the processor(s) 570 to generate scenarios based on the SDL, described above, and an autonomous controller 506, which can be executable by the processor(s) 570 to respond to the scenarios created in the simulation environment”; and Para. [0059], “techniques described herein can be directed toward one or more computer systems capable of carrying out the functionality described herein via an operating system (O/S) 520. Example computing devices can be, but are not limited to, a personal computer (PC) system running any operating system such as, but not limited to, Microsoft™ Windows™. However, the techniques described herein may not be limited to these platforms. Instead, the techniques described herein can be implemented on any appropriate computer system running any appropriate operating system. Other components of the techniques described herein, such as, but not limited to, a computing device, a communications device, mobile phone, a telephony device, a telephone, a personal digital assistant (PDA), a personal computer (PC), a handheld PC…”).  
Regarding claim 9, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 1. Wei further teaches wherein determining whether the autonomous vehicle has successfully completed the identified predefined scenario (see at least Para. [0038], “a simulated mission of the autonomous vehicle can be initiated and completed based on implementing Voice commands
and audio feedback”) includes: 	
	determining whether the simulation has reached a terminal state (see at least Para. [0040], “the simulated mission can be viewed and reviewed a number of times from start to finish, or at portions in between, at any time subsequent to completion of the simulated mission”); and 		in response to determining that the simulation has reached a terminal state, determining whether the terminal state is associated with a successful completion of the predefined scenario (see at least Para. [0018], “The user interface 14 is also configured to monitor the simulation of the autonomous vehicle. Such that a user of the user interface 14 can determine success or failure of a given simulated mission, can provide inputs to the autonomous vehicle control system 12 during an associated simulated mission”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Cahoon, Selvam and Wei by combining wherein determining whether the autonomous vehicle has successfully completed the identified predefined scenario includes: determining whether the simulation has reached a terminal state; and in response to determining that the simulation has reached a terminal state, determining whether the terminal state is associated with a successful completion of the predefined scenario, as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 10, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 1. Cahoon further discloses wherein the simulated events are received based on input selected by a user (see at least Para. [0023], “As a non-limiting example, the SDL allows a user to specify that instantiation of a primitive is to be at a T-intersection (as opposed to requiring a user to input  a specific two- or three-dimensional coordinate). By defining high level scenarios using map topologies, a user need not know anything about a map. Additionally, by defining instantiation relative to an intersection type, for example, all intersections of the given type can be substantially simultaneously instantiated with similar primitives”).  
Regarding claim 11, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 1. Cahoon further discloses wherein the simulated events are generated automatically by the computer system (see at least Para. [0058], “An example computerized system for implementing the techniques described herein is illustrated in FIG. 5. A processor or computer system can be configured to particularly perform some or all of the techniques described herein. In some examples, the techniques described herein can be partially or fully automated by one or more computers or processors. The techniques described herein can be implemented using a combination of any of hardware, firmware and/or software. The present method(s) (or any part(s) or function(s) thereof) can be implemented using hardware, software, firmware, or a combination thereof and can be implemented in one or more computer systems or other processing systems”) as part of the predefined scenario (see at least Para. [0056], “The application(s) 502 can include a simulation application 504, which can be executable by the processor(s) 570 to generate scenarios based on the SDL, described above, and an autonomous controller 506, which can be executable by the processor(s) 570 to respond to the scenarios created in the simulation environment”).  
Regarding claim 13, the combination of Cahoon, Selvam, and Wei teaches the computer implemented method of claim 1. Cahoon further discloses where the method comprising:
	in response to identifying the predefined scenario, accessing scenario data from a scenario repository (see at least Para. [0056], “The storage 560, processor(s) 570, memory 540, and operating system 520 can be communicatively coupled over a communication infrastructure 550. Optionally, the computer system 510 can interact with a user via I/O devices 530, as well as a network 580, via the communication infrastructure 550. The operating system 520 can interact with other components to control application(s) 502. The application(s) 502 can include a simulation application 504, which can be executable by the processor(s) 570 to generate scenarios based on the SDL, described above, and an autonomous controller 506, which can be executable by the processor(s) 570 to respond to the scenarios created in the simulation environment”).  
Regarding claim 14, the combination of Cahoon, Selvam, and Wei teaches the computer implemented method of claim 1. Selvan further teaches wherein the one or more services includes one of transportation services, courier services, or delivery services (see at least Para. [0034], “the autonomous matching system 202 may dynamically match non-autonomous vehicles to transportation  requests using data from a dynamic transportation matching system, which in various embodiments may be separate from or part of autonomous matching system 202. For example, autonomous fleet simulator 216 may simulate a model of a dynamic transportation matching marketplace, which may comprise various entities such as passengers, drivers, ride requests, provider vehicles, etc. Autonomous fleet simulator 216 may take data about a marketplace and allow for various variables to be modified without affecting actual entities in a marketplace, and see how modifying aspects of a marketplace may affect measurable values such as ETA, ride conversion, etc.”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Cahoon, Selvam, and Wei by combining the one or more services includes one of transportation services, courier services, or delivery services as further taught by Selvan. One would be motivated to make this modification in order to convey that the instructions may be sent to the autonomous vehicle fleet that would result in improved decision making in the real-world when faced with similar decisions (see at least Para. [0038]). 
Regarding claim 21, recites analogous limitations that are present in claim 1, therefore claim 21 would be rejected for the same reasons above.
Regarding claim 22, recites analogous limitations that are present in claim 2, therefore claim 22 would be rejected for the same reasons above.
Regarding claim 23, recites analogous limitations that are present in claim 3, therefore claim 23 would be rejected for the same reasons above.
Regarding claim 24, recites analogous limitations that are present in claim 4, therefore claim 24 would be rejected for the same reasons above.
Regarding claim 25, recites analogous limitations that are present in claim(s) 1 and 21, therefore claim 25 would be rejected for the same reasons above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cahoon, Selvam, and Wei as applied to claim 1 above, and further in view of Scheutz et al. (US 2020/0302311), herein “Scheutz”.
Regarding claim 12, the combination of Cahoon, Selvam, and Wei teaches the computer-implemented method of claim 1. The combination of Cahoon, Selvam, and Wei does not explicitly teach wherein the simulation environment is a simulation sandbox that is configured to isolate the simulation from a real-world service assignment allocation by the service entity.  
	However, in the same field of endeavor, Scheutz teaches
	wherein the simulation environment is a simulation sandbox that is configured to isolate the simulation from a real-world service assignment (see at least Abstract; and Para. [0020], “The ethical testing of the clone 104 may be performed in a simulation environment isolated from the real-world environment. In an embodiment, the systems and methods test the clone 104 by presenting it with one or more ethically challenging scenarios within the simulation environment to which the clone 104 must respond. While the systems and methods test the clone 104, the intelligent system 102 may continue to operate in the real-world environment”***Scheutz was brought in teach the testing of the clone which can interpreted as vehicle wherein the simulation environment are configured to isolate the simulation from a real-world service assignment***) allocation by the service entity (see at least Para. [0059], “the intelligent system 102 may be subject to more frequent ethical testing by the ethical core 400, its functionality may be analyzed during its next scheduled service or maintenance”*** Examiner interprets that intelligent system is preforming the functionality allocating the service entity***).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Cahoon, Selvam, and Wei by combining the simulation environment is a simulation sandbox that is configured to isolate the simulation from a real-world service assignment allocation by the service entity as taught by Scheutz. One would be motivated to make this modification in order to convey wherein detecting that it is being tested may be achieved at least in part by having the simulation environment  match the real-world environment to some level of fidelity to perform the functionality of the testing environment (see at least Para. [0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663